Case 2:21-cv-03272-GW-JEM Document 21 Filed 06/11/21 Page 1 of 23 Page ID #:104



    1 MARC TOBEROFF (S.B. #188547)
        mtoberoff@toberoffandassociates.com
    2 TOBEROFF & ASSOCIATES, P.C.
        23823 Malibu Road, Suite 50-363
    3 Malibu, CA 90265
        Telephone: (310) 246-3333
    4 Facsimile: (310) 246-3101

    5 Attorneys for James E. Thomas and
        John C. Thomas
    6

    7

    8                     UNITED STATES DISTRICT COURT
    9                    CENTRAL DISTRICT OF CALIFORNIA
   10
        TWENTIETH CENTURY FOX FILM             Case No.: 2:21-cv-03272-GW-JEM
   11   CORPORATION d/b/a 20th Century
        Studios, a Delaware Corporation,       Hon. George H. Wu
   12
                                               Hon. John E. McDermott
   13                     Plaintiff,
   14
                                               DEFENDANTS JAMES E.
              v.                               THOMAS AND JOHN C.
   15                                          THOMAS’S AMENDED
   16
        JAMES E. THOMAS and JOHN C.            ANSWER TO COMPLAINT
        THOMAS,                                AND COUNTERCLAIMS
   17                                          AGAINST PLAINTIFF
   18
                          Defendants.          TWENTIETH CENTURY FOX
                                               FILM CORPORATION D/B/A
   19   JAMES E. THOMAS and JOHN C.            20TH CENTURY STUDIOS
   20   THOMAS,
                                               Complaint filed: April 15, 2021
   21                     Counterclaim         Discovery cutoff: None set
   22                     Plaintiffs,          Trial date:       None set

   23         v.
   24
        TWENTIETH CENTURY FOX FILM
   25   CORPORATION d/b/a 20th Century
   26   Studios, a Delaware Corporation,

   27                     Counterclaim
   28                     Defendant.

                                                  THOMASES’ AMENDED ANSWER
                                                        AND COUNTERCLAIMS
Case 2:21-cv-03272-GW-JEM Document 21 Filed 06/11/21 Page 2 of 23 Page ID #:105



    1        Defendants James E. Thomas and John C. Thomas (the “Thomases”)
    2 hereby amend their answer to the Complaint (“Complaint”) of Twentieth

    3 Century Fox Film Corporation d/b/a 20th Century Studios (“Fox”) as follows:

    4                           NATURE OF THE ACTION
    5        1.      The Thomases admit that federal statutory copyright law endows
    6 certain grantors, like the Thomases, with copyright termination rights. The

    7 remainder of Paragraph 1 contains conclusions of law as to which no responsive

    8 pleading is required. To the extent these remaining allegations in Paragraph 1

    9 contain issues of fact, the Thomases deny these allegations.
   10        2.      The Thomases admit that Fox seeks a declaration pursuant to
   11 28 U.S.C. § 2201. The remainder of Paragraph 2 contains conclusions of law as

   12 to which no responsive pleading is required. To the extent these remaining

   13 allegations in Paragraph 2 contain issues of fact, the Thomases deny these

   14 allegations.

   15                                     PARTIES
   16        3.      The Thomases admit the allegations in Paragraph 3.
   17        4.      The Thomases admit the allegations in Paragraph 4.
   18        5.      The Thomases admit the allegations in Paragraph 5.
   19                          JURISDICTION AND VENUE
   20        6.      The Thomases admit that Fox seeks a declaration pursuant to 28
   21 U.S.C. § 2201, et seq., and under the Copyright Act of 1976, 17 U.S.C. § 101, et

   22 seq. The remainder of Paragraph 6 contains conclusions of law to which no

   23 responsive pleading is required. To the extent these remaining allegations in

   24 Paragraph 6 contain issues of fact, the Thomases deny these allegations.

   25        7.      The Thomases admit that they are domiciled in California. The
   26 remainder of Paragraph 7 alleges conclusions of law to which no responsive

   27 pleading is required. To the extent these remaining allegations in Paragraph 7

   28 contain issues of fact, the Thomases deny these allegations.

                                             -1-      THOMASES’ AMENDED ANSWER
                                                            AND COUNTERCLAIMS
Case 2:21-cv-03272-GW-JEM Document 21 Filed 06/11/21 Page 3 of 23 Page ID #:106



    1         8.    Paragraph 8 contains conclusions of law to which no responsive
    2 pleading is required. To the extent Paragraph 8 contains issues of fact, its

    3 allegations contain numerous undefined terms, rendering it too vague for the

    4 Thomases to specifically admit or deny such allegations, and on that basis the

    5 Thomases deny the allegations.

    6         9.    The Thomases deny the allegations in Paragraph 9.
    7         10.   The Thomases admit the allegations in Paragraph 10.
    8         11.   The Thomases lack knowledge or information sufficient to form a
    9 belief as to the truth of whether Fox “produced” the films listed in Paragraph 11,
   10 and on that basis deny this allegation. The Thomases otherwise admit the

   11 allegations in Paragraph 11.

   12         12.   The Thomases lack knowledge or information sufficient to form a
   13 belief as to the truth of the allegations in Paragraph 12 and on that basis deny the

   14 same.

   15         13.   The Thomases lack knowledge or information sufficient to form a
   16 belief as to the truth of the allegations in Paragraph 13 and on that basis deny the

   17 same.

   18         14.   The Thomases admit that they authored the Screenplay, which
   19 featured an extraterrestrial hunter. The Thomases currently lack knowledge or

   20 information sufficient to form a belief as to the truth of the remaining allegations

   21 in Paragraph 14 and on that basis deny the same.

   22         15.   The Thomases admit that they entered into an option to purchase
   23 agreement with Fox dated as of January 22, 1985 regarding the Thomases’

   24 Screenplay. The Thomases otherwise deny the allegations of Paragraph 15,

   25 except to the extent, if any, that the allegations accurately reflect the contents of

   26 documents, and respectfully refer the Court to such documents for evidence of

   27 the contents thereof.

   28         16.   The Thomases admit that Fox exercised its option to acquire rights

                                               -2-      THOMASES’ AMENDED ANSWER
                                                              AND COUNTERCLAIMS
Case 2:21-cv-03272-GW-JEM Document 21 Filed 06/11/21 Page 4 of 23 Page ID #:107



    1 to the Screenplay on April 16, 1986 (the “1986 Grant”). The Thomases

    2 otherwise deny the allegations of Paragraph 16, except to the extent, if any, that

    3 the allegations accurately reflect the contents of documents, and respectfully

    4 refer the Court to such documents for evidence of the contents thereof.

    5        17.    Paragraph 17 contains conclusions of law to which no responsive
    6 pleading is required. To the extent Paragraph 17 contains issues of fact, the

    7 Thomases deny these allegations.

    8        18.    The Thomases admit that they made revisions to their Screenplay,
    9 but otherwise deny the allegations in Paragraph 18.
   10        19.    The Thomases admit that the original Predator film was based on
   11 their Screenplay. The Thomases otherwise deny the allegations of Paragraph 19,

   12 except to the extent, if any, that the allegations accurately reflect the contents of

   13 documents, and respectfully refer the Court to such documents for evidence of

   14 the contents thereof.

   15        20.    The Thomases admit the allegations in Paragraph 20.
   16        21.    Paragraph 21 contains conclusions of law to which no responsive
   17 pleading is required. To the extent Paragraph 21 contains issues of fact, the

   18 Thomases deny these allegations.

   19        22.    The Thomases lack knowledge or information sufficient to form a
   20 belief as to the truth of the allegations in Paragraph 22, and on that basis deny

   21 the same.

   22        23.    The Thomases lack knowledge or information sufficient to form a
   23 belief as to the truth of the allegations in Paragraph 23, and on that basis deny

   24 the same.

   25        24.    The Thomases admit that Fox released three derivative sequels to
   26 Predator and two further derivative films involving Predator and Alien. The

   27 Thomases otherwise lack knowledge or information sufficient to form a belief as

   28 to the truth of the other allegations contained in Paragraph 24 and on that basis

                                               -3-      THOMASES’ AMENDED ANSWER
                                                              AND COUNTERCLAIMS
Case 2:21-cv-03272-GW-JEM Document 21 Filed 06/11/21 Page 5 of 23 Page ID #:108



    1 deny the same.

    2        25.   The Thomases admit that on June 9, 2016 they served a notice of
    3 termination pursuant to 17 U.S.C. § 203(a) on Fox, and related parties,

    4 terminating, effective April 17, 2021, the 1986 Grant to Fox of rights in their

    5 Screenplay (the “Termination Notice”), and admit that the Termination Notice

    6 was recorded with the U.S. Copyright Office under document number

    7 V9938D157 prior to its effective date of April 17, 2021. The Thomases

    8 otherwise deny the allegations in Paragraph 25, except to the extent, if any, that

    9 the allegations accurately reflect the contents of documents, and respectfully
   10 refer the Court to such documents for evidence of the contents thereof.

   11        26.   The Thomases admit that, in early January 2021, Fox, and related
   12 parties, purported to contest the Termination Notice, sending the Thomases a

   13 Counter-Notice dated January 13, 2021. The Thomases otherwise deny the

   14 allegations in Paragraph 26, except to the extent, if any, that the allegations

   15 accurately reflect the contents of documents, and respectfully refer the Court to

   16 such documents for evidence of the contents thereof.

   17        27.   The Thomases admit that, in January 2021, out of an abundance of
   18 caution, they presented two alternative notices of termination to Fox, while

   19 maintaining that Fox’s belated objections to the Termination Notice were

   20 invalid. The Thomases otherwise deny the allegations in Paragraph 27, except to

   21 the extent, if any, that the allegations accurately reflect the contents of

   22 documents, and respectfully refer the Court to such documents for evidence of

   23 the contents thereof.

   24        28.   The Thomases admit that the Termination Notice and second
   25 termination notice provided by the Thomases (“Second Termination Notice”)

   26 expressly indicated that the copyright transfer to be terminated was the 1986

   27 Grant, and otherwise deny the allegations in Paragraph 28.

   28        29.   The Thomases admit the allegations in Paragraph 29.

                                             -4-      THOMASES’ AMENDED ANSWER
                                                            AND COUNTERCLAIMS
Case 2:21-cv-03272-GW-JEM Document 21 Filed 06/11/21 Page 6 of 23 Page ID #:109



    1        30.    The Thomases deny the allegations in Paragraph 30.
    2              COUNT I: ACTION FOR DECLARATORY RELIEF
    3                           [As to Validity of Notice One]
    4        31.    The Thomases repeat and reallege each response contained in
    5 paragraphs 1 through 30 of this Answer as if fully set forth herein.

    6        32.    The Thomases admit that they served Fox and other parties with the
    7 Termination Notice, which contains an effective date of April 17, 2021, and that

    8 they duly recorded that Termination Notice with the U.S. Copyright Office. The

    9 Thomases deny any other allegations contained in Paragraph 32.
   10        33.    The Thomases admit the allegations in Paragraph 33.
   11        34.    The Thomases deny the allegations in Paragraph 34, except to the
   12 extent, if any, that the allegations quote part of the contents of 17 U.S.C. §

   13 203(a), and respectfully refer the Court to the statute itself for the full contents

   14 thereof.

   15        35.    The Thomases admit that pursuant to their Termination Notice, they
   16 statutorily recaptured the U.S. copyright to their Screenplay on April 17, 2021.

   17 To the extent any additional response is required, the Thomases deny all other

   18 allegations contained in Paragraph 35.

   19        36.    The Thomases lack knowledge or information sufficient to form a
   20 belief as to the truth of the allegations in Paragraph 36, and on that basis deny

   21 the same.

   22        37.    Paragraph 37 contains conclusions of law to which no responsive
   23 pleading is required. To the extent Paragraph 37 contains issues of fact, the

   24 Thomases deny these allegations.

   25        38.    The Thomases admit that there now exists an actual and justiciable
   26 controversy to confirm the validity of the Thomases’ Termination Notice. To the

   27 extent any additional response is required, the Thomases deny the remaining

   28 allegations in Paragraph 38.

                                               -5-      THOMASES’ AMENDED ANSWER
                                                              AND COUNTERCLAIMS
Case 2:21-cv-03272-GW-JEM Document 21 Filed 06/11/21 Page 7 of 23 Page ID #:110



    1        39.    The Thomases admit that a declaration of the validity of the
    2 Termination Notice is necessary and appropriate. To the extent any additional

    3 response is required, the Thomases deny the remaining allegations in Paragraph

    4 39.

    5        40.    Paragraph 40 contains conclusions of law to which no responsive
    6 pleading is required. To the extent Paragraph 40 contains issues of fact, the

    7 Thomases deny these allegations.

    8        41.    The Thomases admit only that, by filing its complaint, Fox is
    9 seeking a judgment that the Thomases’ Termination Notice is invalid, but the
   10 Thomases otherwise deny the allegations in Paragraph 41.

   11              COUNT II: ACTION FOR DECLARATORY RELIEF
   12                          [As to Validity of Notice Two]
   13        42.    The Thomases repeat and reallege each response contained in
   14 paragraphs 1 through 41 of this Answer as if fully set forth herein.

   15        43.    The Thomases admit only that they provided Fox (and related
   16 parties) with the Second Termination Notice as “belt and suspenders,” and that

   17 this notice bears an effective termination date of June 14, 2022. To the extent

   18 any additional response is required, the Thomases deny the remaining

   19 allegations in Paragraph 43.

   20        44.    The Thomases admit the allegations in Paragraph 44.
   21        45.    The Thomases deny the allegations in Paragraph 45.
   22        46.    The Thomases admit that their Second Termination Notice bears an
   23 effective date of June 14, 2022. The Thomases deny the balance of the

   24 allegations contained in Paragraph 46.

   25        47.    The Thomases lack knowledge or information sufficient to form a
   26 belief about the truth of the allegations in Paragraph 47, and on that basis deny

   27 the same.

   28        48.    Paragraph 48 contains conclusions of law to which no responsive

                                               -6-     THOMASES’ AMENDED ANSWER
                                                             AND COUNTERCLAIMS
Case 2:21-cv-03272-GW-JEM Document 21 Filed 06/11/21 Page 8 of 23 Page ID #:111



    1 pleading is required. To the extent Paragraph 48 contains issues of fact, the

    2 Thomases deny these allegations.

    3        49.   The Thomases admit that, only in the event that the effective
    4 termination date in their Termination Notice were held to be incorrect, there

    5 would be an actual and justiciable controversy to confirm the validity of the

    6 Thomases’ Second Termination Notice. To the extent any additional response is

    7 required, the Thomases deny the remaining allegations in Paragraph 49.

    8        50.   The Thomases admit that, only in the event that the effective
    9 termination date in their Termination Notice were held to be incorrect, a
   10 declaration of the validity of the Second Termination Notice would be necessary

   11 and appropriate. To the extent any additional response is required, the Thomases

   12 deny the remaining allegations in Paragraph 50.

   13        51.   Paragraph 51 alleges conclusions of law to which no responsive
   14 pleading is required. To the extent Paragraph 51 contains issues of fact, the

   15 Thomases deny these allegations.

   16        52.   The Thomases admit only that, by filing its complaint, Fox is
   17 seeking a judgment that the Thomases’ Second Termination Notice is invalid,

   18 but the Thomases otherwise deny the allegations in Paragraph 52.

   19

   20                          AFFIRMATIVE DEFENSES
   21        In addition to the grounds set out in the Answer to the Complaint herein,
   22 the Thomases hereby additionally allege as follows:

   23                       FIRST AFFIRMATIVE DEFENSE
   24                            (Failure to State a Claim)
   25        53.   The Complaint and each purported claim therein fails to state a
   26 claim upon which the relief sought or any relief could be granted.

   27                     SECOND AFFIRMATIVE DEFENSE
   28                             (Statute of Limitations)

                                             -7-        THOMASES’ AMENDED ANSWER
                                                              AND COUNTERCLAIMS
Case 2:21-cv-03272-GW-JEM Document 21 Filed 06/11/21 Page 9 of 23 Page ID #:112



    1         54.    The Complaint and each purported claim therein is barred, in whole
    2 or in part, by Fox’s failure to bring such claims within the governing statute of

    3 limitations.

    4                        THIRD AFFIRMATIVE DEFENSE
    5                          (Waiver/Acquiescence/Estoppel)
    6         55.    The Complaint and each purported claim therein is barred, in whole
    7 or in part, by the doctrine of waiver, acquiescence, and/or estoppel.

    8                       FOURTH AFFIRMATIVE DEFENSE
    9                                          (Laches)
   10         56.    The Complaint and each purported claim therein is barred, in whole
   11 or in part, by the doctrine of laches.

   12                        FIFTH AFFIRMATIVE DEFENSE
   13                                   (Unclean Hands)
   14         57.    The Complaint and each purported claim therein is barred, in whole
   15 or in part, by the equitable doctrine of unclean hands.

   16                        SIXTH AFFIRMATIVE DEFENSE
   17                                 (Unjust Enrichment)
   18         58.    The Complaint and each purported claim therein is barred, in whole
   19 or in part, by the equitable doctrine of unjust enrichment.

   20                      SEVENTH AFFIRMATIVE DEFENSE
   21                                      (Illegality)
   22         59.    The Complaint and each purported claim therein is barred, in whole
   23 or in part, to the extent of any illegality of any matters set forth in the Complaint.

   24                       EIGHTH AFFIRMATIVE DEFENSE
   25                                  (Claim Preclusion)
   26         60.    The Complaint and each purported claim therein is barred, in whole
   27 or in part, by the doctrine of res judicata (claim preclusion).

   28 //

                                                 -8-      THOMASES’ AMENDED ANSWER
                                                                AND COUNTERCLAIMS
Case 2:21-cv-03272-GW-JEM Document 21 Filed 06/11/21 Page 10 of 23 Page ID #:113



    1                        NINTH AFFIRMATIVE DEFENSE
    2                                  (Issue Preclusion)
    3        61.    The Complaint and each purported claim therein is barred, in whole
    4 or in part, by the doctrine of collateral estoppel (issue preclusion).

    5                       TENTH AFFIRMATIVE DEFENSE
    6                                       (Duress)
    7        62.    The Complaint and each purported claim therein is barred, in whole
    8 or in part, by the fact that any alleged contract between the parties or their

    9 respective predecessors-in-interest is unenforceable and/or void because of
   10 duress.

   11                     ELEVENTH AFFIRMATIVE DEFENSE
   12                             (Failure of Consideration)
   13        63.    The Complaint and each purported claim therein is barred, in whole
   14 or in part, by the fact that any alleged contract between the parties or their

   15 respective predecessors-in-interest is unenforceable and/or void because the

   16 contract(s) lacked consideration.

   17                     TWELFTH AFFIRMATIVE DEFENSE
   18                                 (Misrepresentation)
   19        64.    The Complaint and each purported claim therein is barred, in whole
   20 or in part, by the fact that any alleged contract between the parties or their

   21 respective predecessors-in-interest is unenforceable and/or void because of the

   22 misrepresentations of Fox and/or its predecessors-in-interest.

   23                   THIRTEENTH AFFIRMATIVE DEFENSE
   24                               (Against Public Policy)
   25        65.    The Complaint and each purported claim therein is barred, in whole
   26 or in part, any alleged contract between the parties or their respective

   27 predecessors-in-interest which is contrary to public policy is unenforceable, and

   28 any relief requested in the Complaint which is contrary to public policy should

                                               -9-       THOMASES’ AMENDED ANSWER
                                                               AND COUNTERCLAIMS
Case 2:21-cv-03272-GW-JEM Document 21 Filed 06/11/21 Page 11 of 23 Page ID #:114



    1 not be granted.

    2                   FOURTEENTH AFFIRMATIVE DEFENSE
    3                                     (Bad Faith)
    4        66.     The Complaint and each purported claim therein is barred, in whole
    5 or in part, because Fox has acted in bad faith for improper purposes with respect

    6 to the subject matter of the claims.

    7                    FIFTEENTH AFFIRMATIVE DEFENSE
    8                          (Superseding Intervening Cause)
    9        67.     The Complaint and each purported claim therein is barred, in whole
   10 or in part, because any alleged damages suffered by Fox were a direct and

   11 proximate result of a superseding, intervening cause on the part of third parties

   12 and/or Fox itself, such that the superseding, intervening cause bars any recovery

   13 by Fox against the Thomases.

   14                    SIXTEENTH AFFIRMATIVE DEFENSE
   15                                 (Lack of Standing)
   16        68.     The Complaint and each purported claim therein is barred, in whole
   17 or in part, because Fox lacks standing to pursue its claims.

   18                   SEVENTEENTH AFFIRMATIVE DEFENSE
   19                                (Failure to Mitigate)
   20        69.     The Complaint and each purported claim therein is barred, in whole
   21 or in part, because of Fox’s failure to take reasonable steps to mitigate its alleged

   22 losses.

   23                      EIGHTEENTH AFFIRMATIVE DEFENSE
   24           (Termination Notices Are Valid and Comply with 17 U.S.C. § 203(a))
   25        70.     The Complaint and the First and Second Claims for Relief are
   26 barred because the Termination Notice or alternatively, the Second Termination

   27 Notice, is valid and effective, and in full compliance with 17 U.S.C. § 203(a)

   28 and 37 C.F.R. § 201.10.

                                              - 10 -    THOMASES’ AMENDED ANSWER
                                                              AND COUNTERCLAIMS
Case 2:21-cv-03272-GW-JEM Document 21 Filed 06/11/21 Page 12 of 23 Page ID #:115



    1                     NINETEENTH AFFIRMATIVE DEFENSE
    2              (Termination Notices Not Invalidated By Technical Errors)
    3        71.   The Complaint and the First and Second Claims for Relief are
    4 barred, in whole or in part, because under 17 U.S.C. § 203(a) and 37 C.F.R. §

    5 201.10, the Termination Notice or alternatively, the Second Termination Notice,

    6 is not invalidated or curtailed due to technical errors or omissions, if any, and

    7 with respect to the Second Termination Notice, the Thomases intent to terminate

    8 their 1986 Grant to Fox was made crystal clear in the original Termination

    9 Notice, which they served on Fox and related entities years in advance, on June
   10 9, 2016.

   11                   TWENTIETH AFFIRMATIVE DEFENSE
   12                        (Failure to Comply with F.R.C.P.)
   13        72.   The Thomases are not required to separately admit or deny each
   14 averment contained in each Paragraph of the Complaint due to Fox’s failure to

   15 comply with Rules 8(a) and 8(d) of the Federal Rules of Civil Procedure.

   16                 TWENTY-FIRST AFFIRMATIVE DEFENSE
   17                               (Unknown Defenses)
   18        73.   The Thomases believe, and based upon such information and belief
   19 allege, that the Thomases may have additional affirmative defenses available to

   20 them, which are not now fully known, and of which the Thomases are not fully

   21 aware. The Thomases accordingly reserve the right to assert any additional

   22 affirmative defense after the same have been ascertained.

   23               TWENTY-SECOND AFFIRMATIVE DEFENSE
   24                        (Reservation of Right to Amend)
   25        74.   The Complaint and each purported claim therein fails to state the
   26 claims for relief with sufficient particularity to permit the Thomases to discern

   27 and raise all appropriate defenses, and the Thomases therefore reserve their

   28 rights to amend or supplement this Answer with additional defenses.

                                            - 11 -    THOMASES’ AMENDED ANSWER
                                                            AND COUNTERCLAIMS
Case 2:21-cv-03272-GW-JEM Document 21 Filed 06/11/21 Page 13 of 23 Page ID #:116



    1        FOR THESE REASONS, the Thomases pray that the Court dismiss all
    2 Fox’s claims, deny all Fox’s prayers for relief, and find for the Thomases on all

    3 counts of their Complaint, and that the Thomases be awarded costs and

    4 attorneys’ fees, including under 17 U.S.C. § 505 and California Code of Civil

    5 Procedure § 425.16, and pray for such other and further relief as this Court

    6 deems just and proper.

    7
        DATED: June 11, 2021           TOBEROFF & ASSOCIATES, P.C.
    8

    9
                                       By            /s/ Marc Toberoff
   10                                                  Marc Toberoff
   11
                                       Attorneys for James E. Thomas and
   12                                  John C. Thomas
   13

   14

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25

   26

   27

   28

                                            - 12 -     THOMASES’ AMENDED ANSWER
                                                             AND COUNTERCLAIMS
Case 2:21-cv-03272-GW-JEM Document 21 Filed 06/11/21 Page 14 of 23 Page ID #:117



    1                                  COUNTERCLAIMS
    2         Counterclaim Plaintiffs JAMES E. THOMAS and JOHN C. THOMAS,
    3 by and through their attorneys of record, hereby counterclaim against

    4 Counterclaim        Defendant       TWENTIETH          CENTURY          FOX       FILM
    5 CORPORATION            d/b/a 20th Century Studios and allege as follows
    6 (“Counterclaims”):

    7                            JURISDICTION AND VENUE
    8         1.     This is a civil action seeking declaratory and injunctive relief under
    9 the United States Copyright Act, 17 U.S.C. § 101 et seq., (hereinafter the
   10 “Copyright Act”), and under the Declaratory Judgment Act, 28 U.S.C. §§ 2201

   11 and 2202.

   12         2.     This Court has subject matter jurisdiction over the claims set forth
   13 in these Counterclaims pursuant to the Copyright Act, 17 U.S.C. § 101 et seq.,

   14 28 U.S.C. §§ 1331, 1332 and 1338(a) and (b), and the Declaratory Judgment

   15 Act, 28 U.S.C. § 2201.

   16         3.      This Court has personal jurisdiction over Counterclaim Defendant
   17 Twentieth Century Fox Film Corporation d/b/a 20th Century Studios (“Fox”), in

   18 that Fox maintains its principal place of business in Los Angeles County,

   19 California and regularly conducts significant business in this district.

   20         4.     Venue is proper in the United States District Court for the Central
   21 District of California pursuant to 28 U.S.C. §§ 1391 (a), (b), and (c) and 1400(a),

   22 because Fox is considered a resident of this district, among others, conducts

   23 business in this district, and is subject to personal jurisdiction in this district.

   24                             NATURE OF THE ACTION
   25         5.     The Copyright Act, 17 U.S.C. §203(a), provides authors with the
   26 inalienable right to recapture the copyright to their creative work, after a lengthy

   27 waiting period, by statutorily terminating without cause prior transfer(s) of

   28 copyright, provided advance notice of termination is given and accepted for

                                                - 13 -     THOMASES’ AMENDED ANSWER
                                                                 AND COUNTERCLAIMS
Case 2:21-cv-03272-GW-JEM Document 21 Filed 06/11/21 Page 15 of 23 Page ID #:118



    1 recordation by the U.S. Copyright Office.

    2        6.     The termination right was specifically enacted by Congress in
    3 recognition of the unequal bargaining position of authors and to enable them to

    4 finally secure the financial benefits of their work, sold inevitably before its value

    5 could be fairly tested in the marketplace. See H.R. Rep. No. 94-1476, at 124

    6 (1976) (emphasizing that the termination right was enacted to give authors a

    7 chance to obtain a more equitable portion of their creation’s market value when

    8 it is no longer conjectural).

    9        7.     In or about 1984, brothers James E. Thomas and John C. Thomas
   10 conceived and authored the original “spec” screenplay “Hunters” (hereinafter,

   11 the “Screenplay”). Their Screenplay was acquired in 1986 by Twentieth Century

   12 Fox Film Corporation and was the basis for the iconic hit film Predator (1987),

   13 starring Arnold Schwarzenegger, launching the Predator film franchise.

   14        8.     In 2016, the Thomas brothers properly availed themselves of their
   15 right under section 203(a) of the Copyright Act to recover the copyright to their

   16 Screenplay by serving and recording with the U.S. Copyright Office within the

   17 prescribed statutory window, a notice of termination with an effective

   18 termination date of April 17, 2021. This is a civil action seeking declaratory

   19 relief that the Thomas brothers’ termination is valid and effective under the

   20 Copyright Act.

   21                                       PARTIES
   22        9.     Counterclaim Plaintiff JAMES E. THOMAS is an individual and a
   23 citizen of and resides in the State of California, in the County of Santa Barbara,

   24 and is and at all times has been a citizen of the United States.

   25        10.    Counterclaim      Plaintiff      JOHN    C.   THOMAS      (hereinafter,
   26 collectively with Counterclaim Plaintiff JAMES E. THOMAS, the “Thomases”)

   27 is an individual and a citizen of and resides in the State of California, in the

   28 County of Santa Barbara, and is and at all times has been a citizen of the United

                                                  - 14 -    THOMASES’ AMENDED ANSWER
                                                                  AND COUNTERCLAIMS
Case 2:21-cv-03272-GW-JEM Document 21 Filed 06/11/21 Page 16 of 23 Page ID #:119



    1 States.

    2        11.    The Thomases are informed and believe and based thereon allege
    3 that Counterclaim Defendant Fox is a Delaware corporation maintaining its

    4 principal place of business in Los Angeles County, California, and that Fox

    5 regularly conducts significant business in this district.

    6                          STATUTORY BACKGROUND
    7        12.    The U.S. Copyright Act of 1976, 17 U.S.C. § 101 et seq. (the
    8 “Copyright Act”), provides an author with the inalienable right to recapture the

    9 copyright to the author’s creative material, after a lengthy waiting period, by
   10 statutorily terminating without cause prior transfer(s) of such copyright.

   11 Termination is carried out by simply serving advance notice of termination on

   12 the original grantee or its successors and filing the notice with the U.S.

   13 Copyright Office, within delineated time windows. 17 U.S.C. § 203(a).

   14        13.    Section 203(a) provides for the termination of post-1977 transfers
   15 of rights under copyright by the author during a five (5) year period

   16 commencing thirty-five (35) years after the date the rights were transferred.

   17 Id. § 203(a)(3). The requisite notice of termination sets forth the “effective date”

   18 of termination, within the five-year termination “window,” when the previously

   19 transferred rights under copyright will be recaptured by the author. Notice of

   20 termination may be served by the author at any time between ten (10) and two

   21 (2) years before the effective termination date. Id. § 203(a)(4)(A).

   22        14.    “Works for hire” are the sole exemption from the Copyrights Act’s
   23 termination provisions. Id. § 203(a).

   24        15.    The termination right is the most important authorial right provided
   25 by the Copyright Act, short of copyright itself. Congress was therefore very

   26 protective of the termination right and, to that end, enacted a number of

   27 provisions to prevent any waiver or encumbrance of the termination interest. For

   28 instance, “[t]ermination of the [prior copyright] grant may be effected

                                              - 15 -     THOMASES’ AMENDED ANSWER
                                                               AND COUNTERCLAIMS
Case 2:21-cv-03272-GW-JEM Document 21 Filed 06/11/21 Page 17 of 23 Page ID #:120



    1 notwithstanding any agreement to the contrary [.]” Id. § 203(a)(5).

    2         16.    Furthermore, “[h]armless errors in a [termination] notice that do not
    3 materially affect the adequacy of the information required to serve the purposes

    4 of . . . section [203(a)] of title 17, U.S.C. . . . shall not render the notice invalid.”

    5 37 CFR § 201.10(e)(1).

    6         17.    Congress anticipated that an author’s exercise of his/her termination
    7 right would usually result in a new license by the author to the terminated

    8 grantee (such as Fox). To that end, Congress provided “the original grantee”

    9 with the exclusive opportunity to re-license an author’s recaptured copyright
   10 “after the notice or termination has been served,” but before “the effective date

   11 of the termination.” Id. § 203(b)(4). The termination provisions thus reflect a

   12 deliberate balance of competing interests.

   13         18.    Under the termination provisions, prior “derivative works” “can
   14 continue to be” distributed as before. 17 U.S.C. § 203(b)(1). The Thomases’

   15 recovery of the U.S. copyright to their Screenplay therefore does not prevent

   16 Fox or its licensees from continuing to exploit prior derivative works, including

   17 the original Predator film and Fox’s five sequel films.

   18         19.    In addition, because the Copyright Act has no extraterritorial
   19 application, the foreign rights to the Thomases’ Screenplay remain with Fox

   20 such that, notwithstanding the Thomases’ Termination Notice, Fox would

   21 always remain with and continue to benefit from the Predator franchise. After

   22 the effective April 17, 2021 termination date, any new derivative Predator film

   23 or other work(s) would simply require a U.S. license from the Thomases,

   24 thereby enabling the authors to fairly participate with others at a level reflective

   25 of their work’s market value. Accordingly, the Thomases’ exercise of their

   26 copyright termination right does not prevent the exploitation of the Predator

   27 franchise; it simply allows its original creators to, at long last, participate in the

   28 financial rewards of their creation, just as Congress intended. H.R. Rep. No. 94-

                                                - 16 -     THOMASES’ AMENDED ANSWER
                                                                 AND COUNTERCLAIMS
Case 2:21-cv-03272-GW-JEM Document 21 Filed 06/11/21 Page 18 of 23 Page ID #:121



    1 1476, at 124 (1976).

    2               FACTS COMMON TO ALL COUNTERCLAIMS
    3        20.    Counterclaim Plaintiffs JAMES E. THOMAS and JOHN C.
    4 THOMAS are brothers who co-authored the original motion picture Screenplay

    5 entitled “Hunters” in 1984. The Thomases created the Screenplay “on spec,” on

    6 their own volition, with no guarantee of compensation, and, as such, the

    7 Screenplay does not qualify as a “work made for hire” under the Copyright Act,

    8 17 U.S.C. § 101.

    9        21.    On April 16, 1986, the Thomases transferred their rights under
   10 copyright in the Screenplay to Fox (the “1986 Grant”), pursuant to an Option

   11 Agreement for Literary Material between the Thomases and Fox dated January

   12 22, 1985.

   13        22.    Thereafter, Fox produced a derivative feature-length motion picture
   14 based upon the Screenplay, entitled Predator, which was released in theaters on

   15 June 12, 1987.

   16        23.     Pursuant to the Copyright Act, 17 U.S.C. § 203(a), the Thomases,
   17 as the authors of the original Screenplay, have the full power and authority to

   18 recover the copyright in their Screenplay by serving on Fox, within the

   19 statutorily defined time window (April 16, 2014 to April 16, 2024), a notice of

   20 termination regarding the 1986 Grant, and filing that notice with the U.S.

   21 Copyright Office prior to the notice’s effective termination date.

   22        24.    On June 9, 2016, the Thomases availed themselves of their federal
   23 termination right by serving a notice of termination, pursuant to 17 U.S.C. §

   24 203(a) (hereinafter, the “Termination Notice”) on Fox, TFCF Corporation

   25 (formerly known and served as Twenty-First Century Fox, Inc.), and TFCF

   26 Entertainment Group, LLC (formerly known and served as Fox Entertainment

   27 Group, LLC), statutorily terminating the 1986 Grant of rights under copyright in

   28 their Screenplay.

                                             - 17 -    THOMASES’ AMENDED ANSWER
                                                             AND COUNTERCLAIMS
Case 2:21-cv-03272-GW-JEM Document 21 Filed 06/11/21 Page 19 of 23 Page ID #:122



    1        25.    The Termination Notice bore an effective termination date of
    2 April 17, 2021, upon which the Thomases would recapture, pursuant to

    3 17 U.S.C. § 203(a), all rights under copyright in and to their Screenplay.

    4        26.    The June 9, 2016 Termination Notice was served on Fox (and
    5 related parties) well in advance of the April 17, 2021 termination date. The

    6 Termination Notice was drafted, served, and accepted for recordation by the

    7 U.S. Copyright Office on June 28, 2016—all in full compliance with the

    8 Copyright Act, 17 U.S.C. § 203(a), and the regulations promulgated thereunder

    9 by the Register of Copyrights, 37 C.F.R. § 201.10.
   10        27.    For four and one-half (4½) years after the Termination Notice was
   11 served, Fox did not object to it in any respect. Then, in early January 2021,

   12 Fox’s counsel unexpectedly contacted the Thomases’ counsel, contesting the

   13 Termination Notice as supposedly untimely, based on a theory that the 1986

   14 Grant of the Screenplay underlying their Predator films allegedly qualified for

   15 the special, delayed termination time “window” in 17 U.S.C. § 203(a)(3),

   16 intended by Congress to apply to “book publication” grants. See M. Nimmer and

   17 D. Nimmer, 3 Nimmer on Copyright, § 11.05[A][2] (“Nimmer”). On January 13,

   18 2021, Fox and other third parties served a “counter-notice” on the Thomases,

   19 reciting their arguments, which squarely contradicted both Nimmer and the

   20 legislative history of the statutory provision (17 U.S.C. § 203(a)(3)) they

   21 purported to rely upon. Id. (citing Copyright Reg. Supp. Rep., pp. 74-75).

   22        28.    On or about January 12, 2021, in response and in an abundance of
   23 caution, the Thomases served two alternate notices of termination on Fox and

   24 related third parties, addressing their theory: one with an effective termination

   25 date of June 14, 2022 (hereinafter, the “Second Termination Notice”), and the

   26 other with an effective termination date of January 13, 2023 (hereinafter, the

   27 “Third Termination Notice”) (collectively, the “Alternate Notices”). On March

   28 12, 2021, the Alternate Notices were mailed to the U.S. Copyright Office for

                                             - 18 -    THOMASES’ AMENDED ANSWER
                                                             AND COUNTERCLAIMS
Case 2:21-cv-03272-GW-JEM Document 21 Filed 06/11/21 Page 20 of 23 Page ID #:123



    1 recordation. Although the Thomases considered Fox’s last minute objections to

    2 be without merit, the Alternate Notices were served as a “belt and suspenders”

    3 precaution.

    4        29.    On March 25, 2021, different counsel for Fox served a second
    5 “counter-notice” on the Thomases, repeating Fox’s purported objection

    6 regarding the Termination Notice, and adding an assortment of additional

    7 arguments regarding the Alternate Notices, in an effort to delay and frustrate the

    8 Copyright Act’s authorial termination right.

    9                            FIRST COUNTERCLAIM
   10                        (Declaratory Relief: Termination Is
   11                        Effective Under 17 U.S.C. § 203(a))
   12        30.     The Thomases re-allege and incorporate by reference paragraphs
   13 1 through 29 inclusive, as though fully set forth herein.

   14        31.     By reason of the foregoing facts, an actual and justiciable
   15 controversy has arisen and now exists between the Thomases and Fox

   16 concerning the validity of the Thomases’ Termination Notice (and Alternate

   17 Notices), and the parties’ respective rights to the Screenplay, for which the

   18 Thomases desire a declaration of rights.

   19        32.     The Thomases contend, and Fox denies, that their Termination
   20 Notice is valid and effective under the Copyright Act.

   21        33.     The Thomases thus seek a declaration from this Court that:
   22                a.   The Termination Notice is valid and effective under
   23 17 U.S.C. § 203(a) and terminated, on April 17, 2021, the Thomases’ 1986

   24 Grant of their Screenplay to Fox, and that, as of said date, the Thomases

   25 recovered the U.S. copyright to their Screenplay.

   26                b.   In the unlikely event the Court finds the Termination Notice
   27 is invalid, the Thomases’ Second Termination Notice or Third Termination

   28 Notice is valid, with effective termination dates of June 14, 2022 or January 13,

                                             - 19 -    THOMASES’ AMENDED ANSWER
                                                             AND COUNTERCLAIMS
Case 2:21-cv-03272-GW-JEM Document 21 Filed 06/11/21 Page 21 of 23 Page ID #:124



    1 2023, respectively.

    2        34.     A declaration of the Court is necessary pursuant to the
    3 Declaratory Judgment Act, 28 U.S.C. § 2201 et seq., so that the parties may

    4 know their respective rights and obligations as to the Termination Notice and

    5 Alternate Notices and the date when the Thomases recovered the copyright to

    6 their Screenplay.

    7        35.     The Thomases are entitled to a preliminary injunction, during the
    8 pendency of this action, and thereafter to a permanent injunction, pursuant to

    9 28 U.S.C. § 2202, enjoining Fox, its officers, agents, and employees, and all
   10 persons acting in concert with them, from exploiting after April 17, 2021 (the

   11 effective termination date), new derivative works based on the Screenplay and

   12 derivative Predator film franchise, without first obtaining at arms’ length a new

   13 copyright license from the Thomases.

   14                              PRAYER FOR RELIEF
   15        WHEREFORE, the Thomases pray for judgment against Fox as follows:
   16        1.    For a declaration that:
   17              a.       The Thomases’ Termination Notice is valid and effective
   18        under the Copyright Act, 17 U.S.C. § 203 (a), as alleged hereinabove;
   19              b.       As of April 17, 2021, the effective termination date, the
   20        Thomases will own exclusively the U.S. copyright in their original
   21        Screenplay; and
   22              c.       As of April 17, 2021, Fox, its licensees, assigns, and/or
   23        successors, may not continue to exploit the U.S. copyright to the
   24        Screenplay, in whole or in part, without a new copyright license from the
   25        Thomases;
   26        2.    For an order, preliminarily during the pendency of this action, and
   27 thereafter permanently, enjoining Fox, and all persons acting in concert with it,

   28 from exploiting, after April 17, 2021, new derivative works based on the

                                             - 20 -   THOMASES’ AMENDED ANSWER
                                                            AND COUNTERCLAIMS
Case 2:21-cv-03272-GW-JEM Document 21 Filed 06/11/21 Page 22 of 23 Page ID #:125



    1 Screenplay and derivative Predator franchise, without first obtaining a new

    2 license from the Thomases under the Copyright Act;

    3        3.    For costs of suit;
    4        4.    For reasonable attorneys’ fees; and
    5        5.    For such other and further relief as this Court may deem just and
    6 proper.

    7
        DATED: June 11, 2021            TOBEROFF & ASSOCIATES, P.C.
    8

    9
                                        By            /s/ Marc Toberoff
   10                                                   Marc Toberoff
   11
                                        Attorneys for James E. Thomas and
   12                                   John C. Thomas
   13

   14

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25

   26

   27

   28

                                             - 21 -      THOMASES’ AMENDED ANSWER
                                                               AND COUNTERCLAIMS
Case 2:21-cv-03272-GW-JEM Document 21 Filed 06/11/21 Page 23 of 23 Page ID #:126



    1                          DEMAND FOR JURY TRIAL
    2        Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, the
    3 Thomases hereby demand a trial by jury for all issues triable to a jury.

    4
        DATED: June 11, 2021            TOBEROFF & ASSOCIATES, P.C.
    5

    6
                                        By            /s/ Marc Toberoff
    7                                                   Marc Toberoff
    8
                                        Attorneys for James E. Thomas and
    9                                   John C. Thomas
   10

   11

   12

   13

   14

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25

   26

   27

   28

                                             - 22 -     THOMASES’ AMENDED ANSWER
                                                              AND COUNTERCLAIMS
